Citation Nr: 1334490	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  08-03 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Whether there was clear and unmistakable error (CUE) in not granting an effective date earlier that October 31, 2001, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel
INTRODUCTION

The Veteran had active military service from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2012, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  At that hearing, the Veteran submitted additional evidence directly to the Board accompanied by a signed written waiver of the RO's initial consideration of this additional evidence.  

By Decision Review Office (DRO) decision dated in November 2004, service connection for PTSD was established effective October 31, 2001.  It has essentially been contended that there was CUE in June and November 1985 rating decisions that denied service connection for PTSD.


FINDINGS OF FACT

1.  In a June 1985 rating decision, the RO denied service connection for PTSD.  New and material evidence in the form of VA examinations was received by the RO on June 27, 1985.  PTSD was not found on examination.  Veteran was notified.

2.  In a November 1985 confirmed rating decision, the RO continued the denial of service connection for PTSD.  The Veteran was sent notification of this determination on November 26, 1985, to his then address of record, which was not returned as undeliverable.  The Veteran did not appeal the rating decision.  New and material evidence was not received by VA within one year of the November 1985 confirmed rating decision.

3.  The Veteran's request to reopen his claim for service connection for PTSD was received on October 31, 2001.

4.  Service connection was subsequently granted for PTSD with an effective date assigned as of October 31, 2001, the date of the application to reopen the claim.

5.  The Veteran has not established, without debate, that the correct facts, as then known were not before the RO at the time of the June 1985 rating decision or the November 5, 1985 confirmed rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at the time.

6.  The Veteran has failed to allege an error of fact or law in the June 7, 1985 rating decision or the November 5, 1985 confirmed rating decision that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.


CONCLUSION OF LAW

Valid claims of CUE in the June 7, 1985 rating decision and the November 5, 1985 confirmed rating decision have not been presented.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2012); Simmons v. Principi, 17 Vet. App. 104 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The VCAA is inapplicable to CUE motions, and, therefore, need not be further discussed in this decision.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

Factual Background

Some of the basic facts in this case are not in dispute.  The Veteran's original application for compensation or pension was received in October 1984; the Veteran claimed service connection for post stress, unable to relate to others, nervousness, and insomnia.  Service connection for PTSD was denied in a June 1985 rating decision and confirmed in a November 1985 rating decision.  It was held that examination failed to reveal PTSD.  The Veteran was notified of both decisions.  Neither of the letters was returned as undeliverable.  Those decisions were not appealed.  The record contains an envelope that was returned from the loan guaranty division that appears to have contained a November letter concerning possible eligibility for education benefits.

In December 1985, VA received the Veteran's completed VA Form 22-8932, Application for a Certificate of Eligibility.  In September 1997, VA received a completed VA Form 21-4138, Statement in Support of Claim, from the Veteran indicating that he was filing a claim for neuropathy of his arms and legs due to Agent Orange exposure.  On October 31, 2001, VA received a completed VA For 21-4138 from the Veteran indicating requesting, inter alia, that a claim for service connection for PTSD be reopened.  

By Decision Review Officer decision dated in November 2004, service connection for PTSD was granted effective October 31, 2001.

As noted above, the Veteran did not appeal the June 1985 or the November 1985 rating decisions.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984 and 1985). 

The Veteran, however, argues that he did not receive the November 1985 decision and that the decision was part of documents contained in Loan Guaranty Division folder which was returned to sender in November 1985.  Of record is an envelope from VA RO Loan Guaranty Division which was returned and stamped MOVED LEFT NO ADDRESS.  There is a letter, dated in November 1985 concerning possible educational benefits.  It is date stamped as having been received by the RO in November 1985.  It appears this was the document returned, as the original letters sent to the Veteran concerning the 1985 rating decisions are not on file.  

The file contains a carbon copy of the notice letter sent to the Veteran on November 26, 1985 which states, "This refers to your reopened claim received June 27, 1985.  Veterans Administration examination indicates you are withdrawing your service-connected claim for sterility.  Prior denial of service connection is sustained for multiple disabilities."  The letter was carbon copied to Disabled American Veterans and a VA Form 1-4107 was enclosed.  Neither the original letter nor the VA Form 1-4107 is included in the claims file.  

The Board notes that an application for a certificate for eligibility was completed and returned by the Veteran in December 1985 and included a different mailing address for the Veteran.  In this case, however, the notices of denials for service connection were sent in June and November 1985, prior to any change of address being submitted to the RO.  A veteran must inform VA of any change of address, so that VA may be able to contact him.  The duty to assist is not a one-way-street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran's address had changed, he needed to inform the RO, so that he could receive any correspondence.

The law requires only that VA mail a notice and then presumes the regularity of the "administrative process" in the absence of clear evidence to the contrary.  See Mindenhall v. Brown, 7 Vet, App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (citing to United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1, 6, 71 L. Ed. 131 (1926)).  That is, the Veteran must establish both that the mailing was returned as undeliverable and that there were other possible and plausible addresses that could have been used to contact him in order to rebut the presumption of regularity.  See Davis v. Principi, 17 Vet. App. 29 (2003).

In this case, the notification letter was sent to the Veteran's last known address and was not returned as undeliverable.  Thus, the Veteran has presented no clear evidence to contradict the presumption of regularity.  As such, the November 1985 decision was final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2012).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In this case, new and material evidence was received within a year of the June 1985 decision.  The November 1985 rating decision continued the denial of service connection for PTSD.  No new and material evidence was received within a year of the November 1985 rating decision.  Thus, the November 1985 rating decision is final. 

The RO determined that October 31, 2001, was the correct effective date for the grant of service connection for PTSD because that was the date that VA received the Veteran's request to reopen his claim for service connection for PTSD.


Although the record also includes VA medical records which indicate history of panic attacks and anxiety, it wasn't until the July 2000 medical record that the Veteran related any symptoms to his active duty service.  As such, the record contains no statement or communication from the Veteran, after the November 1985 confirmed rating decision and prior to July 12, 2000, that constitutes an earlier, pending claim for service connection for PTSD.

The Board, therefore, finds that the July 12, 2000 VA medical record is a claim to reopen service connection for PTSD.  As such, the Board finds that assignment of an effective date of July 12, 2000, but no earlier, for service connection for PTSD is warranted.  

Clear and Unmistakable Error

As noted, the issue of CUE in the June 1985 rating decision and the November 1985 confirmed rating decision has been raised with respect to the issue of entitlement to earlier effective date for the grant of service connection for PTSD.

As noted, previous determinations, which are final and binding, including decisions of service connection, degree of disability and other issues, will be accepted as correct in the absence of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2012). 

The Veterans Court has propounded a three-prong test to determine whether CUE is present in a prior determination: 

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14   (1992) (en banc). 

The Court has pointed out that CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Moreover, merely to aver that there is CUE in a case is not sufficient to raise the issue.  Id.  

A claim that the evidence was not properly weighed or evaluated cannot constitute CUE, and the allegation of CUE must specifically state what error occurred and how the outcome would have been manifestly different.  Where a claimant fails to reasonably raise a CUE claim as set forth above, there is no requirement to address the merits of the issue.  Id. At 45. 

In other words, if the error alleged is not the type of error that, if true, would be CUE on its face; or if the claimant is only asserting disagreement with how the RO evaluated the facts before it; or if the claimant has only alleged a failure on the part of VA to fulfill its duty to assist; or if the claimant has not expressed with specificity how the application of cited laws and regulations would dictate a manifestly different result, then the claim should be denied or the appeal to the Board dismissed.  Simmons v. Principi, 17 Vet. App. 104 (2003).

The Board notes that a CUE motion is a collateral attack on an otherwise final rating decision by a VA Regional Office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a movant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

In this case, the Veteran alleges CUE in the RO's June 1985 rating decision which denied service connection for PTSD as well as the RO's November 1985 rating decision which confirmed the denial of service connection for PTSD.

The June 1985 rating decision noted, "S/C for ... PTSD ...  SMR's are completely negative for claimed conditions.  On 526 vet shows no treatment in service and no treatment since discharge from service for claimed conditions.  Claimed conditions are not shown by the evidence of record."  The November 1985 rating decision noted, "VAE (REOPENED CLAIM RECEIVED 6.27.85)  ... PTSD IS NOT FOUND."  The Veteran was advised of the decisions by letters dated June 14, 1985 and November 26, 1985, respectively.      

At the time of the June and November 1985 rating decisions, the claims file contained the Veteran's service treatment records.  A January 26, 1970 health record notes that the Veteran reported having difficulty sleeping the past few days.  Other than that one health record, there are no other complaints.  On the Report of Medical Examination for separation, the Veteran's psychiatric health was clinically evaluated as normal.  On the Report of Medical History completed by the Veteran in January 1970 in conjunction with his separation examination, he denied ever having frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble of any sort.    

Initially, the Board finds that the Veteran's allegations are sufficiently clear and specific to require the Board to address the CUE motion on the merits.  See Fugo, 6 Vet. App. at 43 ("there must be some degree of specificity as to what the alleged error is. . .").  The Veteran argued in his statement received in September 2005, 

... VA Medical Records dated 2/13/85, 2/22/85, and June 5, 1985 show that I was diagnosed with moderate to severe anxiety and tensions make simple routine tasks difficult for this patient.  Page 2 of that same 1985 report states that I "neglect of involvement with people and practical matters.

The Veteran also noted "VA medical Record dated June 5, 1985 by Dr. Golinkin diagnosed PTSD, but not found at this time because there were no records to support what he clearly knew was PTSD."  

The record contains a February 13, 1985 psychiatric examination at which time the VA neuropsychiatrist noted that he reviewed the claims file.  The neuropsychiatrist noted that the Veteran had a recurring thought in his mind about Vietnam where a close friend that had worked with him as a lineman was shot and was hollering for help, but he himself was apparently immobilized and could not help the friend and he died quickly.  The Veteran explained that at the time that this happened, he himself was fearful that he would die and had flashing thoughts in his head about his own funeral and his father crying at his grave and apparently these thoughts and the panic which ensued immobilized him, but he felt that a friend should be willing to die for his good friend and he did not act as a friend in this case.  The Veteran also admitted to feelings that he lost "something" in Vietnam and would have to go back there sometime to see if he could find "it."  The Veteran reported that he did not sleep very well but denied nightmares.  The Veteran reported that at times he had trouble remembering the date or even the year.  Mental status examination revealed that he was alert, oriented, and cooperative.  He appeared of average intelligence and presented a good appearance and related well.  The Veteran's memory was intact, he was able to abstract proverbs and subtract 7s from 100 with two mistakes; and his insight and judgment appeared adequate.  The Veteran appeared employable and competent.  

The record also contains a Minnesota Multiphasic Personality Inventory (MMPI) test conducted on February 22, 1985 by a VA clinical psychologist.

Further, the record contains a June 5, 1985 addendum to the February 1985 psychiatric examination.

The neuropsychiatrist who conducted the February 1985 psychiatric examination and authored the June 1985 addendum stated, 

MMPI Testing indicates that the patient tends toward somatization with a passive dependent orientation and inadequate defense mechanism.  There is little to suggest the presence of post-traumatic stress disorder.  Likewise in the interview the findings are not sufficient[] to make that diagnosis.  In addition, prominent features reported are depression, generalized anxiety and somatic concern.  The neuropsychiatrist noted post-traumatic stress disorder, not found at this time and situational anxiety.  

It appears that at the time of the June 1985 decision, the RO did not have possession of the February 1985 VA psychiatric examination by a neuropsychiatrist who deferred the diagnosis pending psychological examination; the MMPI Report by a clinical psychologist; and the Addendum to the psychiatric examination by the neuropsychiatrist to conducted the February 1985 examination.  Because the RO received the February 1985 VA psychiatric examination, MMPI report, and the June 1985 addendum within a year of the June 1985 rating decision, it was considered as part of the Veteran's original claim filed in October 1984.  New and material evidence received prior to the expiration of the appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. 3.156(A) (1984).  Thus, the November 1985 confirmed rating decision was the document notifying the Veteran that new and material evidence had been received within the appeal period of the June 1985 rating decision but a review of all the evidence still did support service connection.  

The November 1985 decision noted that PTSD was not found.  It is clear that this determination was based on the VA addendum opinion.  As noted above, the neuropsychiatrist noted in his addendum that PTSD was not found at that time and that the Veteran had a diagnosis of situational anxiety.  

In this case, the Veteran has not argued that either the correct facts were not considered by the RO or that applicable laws and regulations were not correctly applied in the rating decision at issue.  Instead, the Veteran appears to be arguing that the neuropsychiatrist diagnosed the Veteran as having PTSD but did not find evidence of PTSD at that examination based on the fact that he did not have the records needed to support a diagnosis of PTSD.

This is not a valid basis of CUE, as it relates to weighing of the evidence, rather than to specific error in adjudication of the claim based on the record then developed.  An asserted failure to evaluate and interpret correctly the evidence is not CUE.  Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  In addition, a question of the adequacy of a VA medical examination is not a valid basis for CUE.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995), Caffrey v. Brown, 6 Vet App. 377, 384 (1994).

In September 2007, the Veteran also noted that in each of the rating decisions, VA referred to his VA medical history being silent since Vietnam, that his illness resulted in his avoidance of VA medical facilities and he sought outside medical treatment until October 1984, and that he was not aware that he needed to submit the outside medical records because he never received the October 1984 letter from the RO until he obtained a copy of his file in 2000 or 2003.  The Veteran also testified in September 2012 that he did not receive a copy of the October 1984 letter.

However, a question of the adequacy of development of the record is also not a valid basis for CUE in a prior adjudication.  Elkins, 8 Vet. App. at 396, Caffrey, 6 Vet App. at 384.

Accordingly, because the Veteran has failed to assert a valid basis of CUE in the June 1985 and November 1985 decisions with respect to the continued denial of service connection for PTSD, an effective date earlier than October 31, 2001, is not warranted. 

The evidence before the RO at the time of the June 1985 decision denying service connection for PTSD included service treatment records, the Veteran's original application for compensation received in October 1984, and VA examination dated in March 1985.  The evidence before the RO at the time of the November 1985 confirmed rating decision continuing the denial of service connection for PTSD included a February 1985 psychiatric examination, a May 1985 gastrointestinal examination, a February 1985 MMPI Report, and a June 1985 addendum to the February 1985 psychiatric examination in addition to the evidence listed for the June 1985 decision.  

After careful consideration of the evidence, the Board finds that the RO was justified in denying service connection for PTSD in the June 1985 rating decision as well as in continuing that denial in the November 1985 confirmed rating decision.  In addition, the Veteran did not indicate how the outcome would have been manifestly different but for the errors.

With regard to CUE motions, the Board notes that the benefit-of-the-doubt doctrine is inapplicable.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE motion because the nature of such a motion is that it involve more than a disagreement as to how the facts were weighed or evaluated).

ORDER

As there have been no specific allegations of facts or law which would qualify as valid claims of CUE in the June 7, 1985 rating decision and the November 5, 1985 confirmed rating decision, the appeal is dismissed without prejudice.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


